Judgment, Supreme Court, Bronx County (Robert H. Straus, J., at hearing; Edward M. Davidowitz, J., at plea and sentence), rendered January 7, 2002, as amended January 29, 2002, convicting defendant of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The detective’s brief statement to defendant in response to defendant’s inquiry as to how he had been identified did not constitute the functional equivalent of interrogation and thus did not require Miranda warnings (see People v Rivers, 56 NY2d 476, 480 [1982]; People v Lynes, 49 NY2d 286, 294-295 [1980]). Defendant’s admission, made immediately following the detective’s response, was genuinely spontaneous.
The court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). Defendant’s claims of innocence and coercion were contradicted by his plea allocution and without merit. Defendant’s remaining *352challenge to the voluntariness of his plea is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur—Mazzarelli, J.P., Marlow, Sullivan, Ellerin and Catterson, JJ.